Title: To George Washington from William Heath, 6 July 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highland July 6th 1782
                  
                  Enclosed are the proceedings of a General Court Martial on Lieut. Sampson, and Amos Bennett a Soldier, they were handed me yesterday. I have the honor to be with the greatest respect your Excellency Most Obedt Servt
                  
                     W. Heath
                  
               